DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species combination of L1TD1 ASRGL1 RETNLB SPINK4 in the reply filed on 5/03/2022 is acknowledged.  The traversal is on the ground(s) that the references does not teach the combination of L1TD1 and ASRG1 (1).  .  This is not found persuasive because claim 21 (invention II) comprises one or more testing agents capable of detection.  As this would include the hybridization solutions of the recited references the restriction has been maintained. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-24 are pending.  Claims 1-12 have been cancelled.
Claims 17 and 20-24 are withdrawn as being drawn to a nonelected invention or species.
An action on the merits for claims 13-16 and 18-19 is set forth below.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of prognosing colon cancer in a subject comprising assaying a sample obtained from the subject for L1TD1 and ASRGL1 expression, comparing to a control level, and prognosing based upon the comparison wherein increased expression is indicative of good prognosis.   The claims therefore encompass any species and any sample and functionally determining any type of prognosis, the specification has not provided that these species would have the same activity. 
Although the specification teaches specific embodiments , the claims are drawn to any sample and any species and any level of expression associated with any prognosis.  The specification provides prognosis is the probable course or clinical outcome of a diseases (p. 10) and that good prognosis is a probable statistically significantly prolonged survival.  As such the specification provides that prognosis is any course or clinical outcome, however, the specification has not provided guidance as to which level of expression would provide such correlation to any probable course or clinical survival. The specification discloses that with human colon cancer that there is a longer disease free survival compared with high expression compared to those with no or low LtTD1 expression (p. 20), however, the specification does not provide that this functionality is provided with any samples or expression levels. The specification discloses that particular combinations provide survival predictably (p. 22), however, the specification does not provide that this functionality is provided with any samples or expression levels or prognosis types. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification appears to be asserting that specific expression of the recited genes are functionality associate with particular prognosis, however, the specification does not provide the critical guidance that these expression levels are predictably the same in any samples or species.  Further, the specification does not provide this functionality with regard to the breadth of any prognosis and any level of detection.    
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore, the art indicates that the identifying characteristics or functional attributes that would distinguish different members of the claimed genus will differ depending on the sample type.   
Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  Therefore the art teaches that even between very closely related mammals there is a divergence of gene expression.  As such the specification has not provided written support for the functionality of expression level of the genes and prognosis of colon cancer. 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the samples and controls consistently in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the expression of the recited biomarkers and the various detection of each in any sample from any species and the functionality of prognosis.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-16 and 18-19 are indefinite over the phrases “increased expression” (in claim 13).The terms are  relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular there is no comparison step and as such it is not clear which expressions would be considered increased.   
Claim 19 is indefinite over “the method according to claim 13, for determining, predicting or monitoring”.   Claim 1 only requires assaying and comparing and as such it is not clear how the method of Claim 13  would determine, predict or monitoring without any additional steps.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation expression level of L1TD1 and ASRGL1 and prognosing colon cancer. This judicial exception is not integrated into a practical application because the claims require steps of detecting expression does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps.  
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation or abstract idea, wherein the step of comparing does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  
The correlation of detection and lung cancer is considered a natural correlation.  The step of providing determining the expression in the sample are considered a routine and conventional step as detailed below.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of determining the expression which is considered routine analysis of expression using known and conventional assays.   As noted by the specification the step of assaying is performed using commercial microarrays (see pages 17-18).   The steps of comparing and prognosing appear to be the judicial exceptions.  Further with regard to the dependent claims, the claims further add genes that are on these conventional arrays or limitations to the judicial exception (claim 19).   These methods are considered generic recitations of general methods of diagnostics that do not overcome the rejection.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/              Primary Examiner, Art Unit 1634